Citation Nr: 1411116	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  11-20 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for nerve damage to the left side of face as a result of dental implant procedures in the upper jaw in 2002, causing facial numbness, limitation of movement of left eyelid, eye socket watering and infection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)




ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1975 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In May 2012, the Veteran testified at a Board Video hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

The Board has reviewed the Veteran's physical claims file and both the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The Veteran underwent dental implant procedures in September 2002 from which no additional disability resulted.

2.  Nerve damage to the left side of the Veteran's face, to include left side facial numbness, left eye socket watering, left eye infections, and impaired ability to blink or close the left eyelid, is not related to the September 2002 dental implant procedures.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for nerve damage to the left side of face as a result of dental implants into upper jaw in 2002 have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2013); 38 C.F.R. § 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of (1) information and evidence not of record that is necessary to substantiate the claim; (2) information and evidence that the VA will seek to provide; and (3) information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  VCAA notice should be provided to the claimant before the initial unfavorable RO decision on a claim for VA benefits.  38 C.F.R. § 3.159(b)(1); Peligrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, notice was provided to the Veteran in August 2010, prior to the initial adjudication of the claim in March 2011.  The Veteran was provided notice regarding the information and evidence needed to substantiate a claim for compensation under 38 U.S.C.A. § 1151, as well as of VA's and the Veteran's respective duties for obtaining evidence.  The notice included provisions for disability ratings and for the effective date of the claim.  In addition to VCAA notice, a Statement of the Case was provided to the Veteran in April 2011 and Supplemental Statements of the Case were provided in June and July 2011.  Thus, the Board concludes that VA satisfied its duty to notify the Veteran.

With respect to the duty to assist, the VA has assisted in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Private treatment records from the Swedish Medical Center, Oregon Trail Eye Surgery Center, Ophthalmic Plastic and Reconstructive Surgery, Regional West Medical Center, Gering Medical Center, Lone Tree Facial/Plastic Surgery, and Colorado Head & Neck Surgical Consultants, as well as VA treatment records, have been associated with the claims file.  Therefore, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's appeal.

In February 2011, a VA physician provided an adequate opinion regarding the Veteran's claim for entitlement to compensation under 38 U.S.C.A. § 1151.  The VA physician reviewed the Veteran's medical records and recorded a pertinent summary of the Veteran's medical history related to the claim for benefits.  The VA physician also provided an overview of the anatomy involved in the Veteran's appeal.

As discussed above, the Veteran was afforded the opportunity to testify before the Board at a video hearing in May 2012.  At the hearing the Veteran reported that he intended to fax additional evidence, a letter from an eye surgeon, to the Board, and he waived initial RO consideration of that evidence on the record.

The Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has not suggested the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).



38 U.S.C.A. § 1151 Compensation Laws and Regulations

Under the provisions of 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment causes additional disability which is not the result of the veteran's own willful misconduct or failure to follow instructions, disability compensation may be awarded for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  See 38 C.F.R. § 3.361.

If additional disability is present, two principal criteria apply in determining whether it is compensable within the ambit of 38 U.S.C.A. § 1151.  First, the additional disability may qualify for compensation if the disability is not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  Second, in order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  These provisions of law apply to claims received by VA on or after October 1, 1997.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(a).

To determine whether an additional disability was caused by medical treatment, VA compares the veteran's condition immediately before the beginning of such treatment to his condition thereafter.  To establish causation, the evidence must show that the treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  Disability that is due to the continuance or natural progress of the disease is not due to VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(b), (c).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the veteran's informed consent.  Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).  To determine whether there was informed consent, VA will consider whether the health care provider substantially complied with the requirements of 38 C.F.R. § 17.32 (2013).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.

Regulations further provide that compensation is not payable for the necessary consequences of VA treatment properly administered with the express or implied consent of the veteran or, in appropriate cases, the veteran's representative.  "Necessary consequences" are those which are certain or intended to result from the treatment provided.  Consequences otherwise certain or intended to result from treatment will not be considered uncertain or unintended solely because it had not been determined, at the time consent was given, whether that treatment would, in fact, be administered.  38 C.F.R. § 3.361.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Entitlement to 38 U.S.C.A. § 1151 Compensation

The Veteran has undergone multiple reconstructive facial surgeries after sustaining a self-inflicted gunshot wound in 1994.  In his August 2010 claim, the Veteran contends that nerve damage was done to the left side of the face in September 2002 when adjustments were made to turn the dental implants for alignment the day after the dental implants were inserted.  The Veteran further contends that the claimed nerve damage resulted in limitation of movement of the left eye/eyelid, constant watering of the left eye socket, frequent left eye infections, and numbness above and right beside the left eye.  The Veteran reported that he had to have surgery to tighten to the bottom left eyelid to prevent his glass eye from falling out and also to raise the left eyelid to prevent drooping.  As such, the Veteran maintains that he is entitled to VA disability benefits under 38 U.S.C.A. § 1151.

The Board finds that the weight of the evidence demonstrates that Veteran underwent dental implant procedures in September 2002 from which no additional disability resulted; and that nerve damage to the left side of the Veteran's face, to include left side facial numbness, left eye socket watering, left eye infections, and impaired ability to blink or close the left eyelid, is not related to the September 2002 dental implant procedures.  VA Operation Reports state that in September 2002 the Veteran was in the process of reconstruction of the maxillary arch, which included placement of dental (zygomatic) implants bilaterally.  Two days status post zygomatic implants, it was noted on an X-ray that the implants were malpositioned.  Surgical options were presented to the Veteran, who wished to proceed with the recommended treatment of repositioning the zygomatic implants under general anesthesia.  The bilateral zygomatic implants were rotated 180 degrees.
The Veteran testified in May 2012 that he did not know whether the damage was sustained during the first surgery or the second, but "within a 12-hour period" the Veteran noticed in recovery that his eyelid was starting to sag and his prosthesis would not stay in like it used to.  The Veteran further testified that the VA chief dental surgeon and another doctor told him that the nerve should not have been cut.

September 2002 VA treatment records are absent for notations regarding complaints of, diagnosis of, or treatment for nerve damage to the left side of the Veteran's face.  VA nursing care comments in September 2002 regarding the first dental implant procedure report the Veteran was "free from muscular-skeletal nerve impairment."  VA nursing care comments regarding the second dental implant procedure in September 2002 report "no [musculo-skeletal] impairment noted at the end of the procedure."  VA dental oral maxillofacial outpatient notes in April and August 2003, when additional procedures were performed related to the zygomatic implants, also are absent for any complaints of, diagnosis of, or treatment for nerve damage to the left side of the Veteran's face.  See AZ v. Shinseki, No. 2012-7046 (Fed. Cir. Sept. 30, 2013); Buczynski v. Shinseki,    24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring); see also Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

In February 2011, a VA physician opined that the Veteran's nerve damage on the left side of his face is at least as likely as not due to the initial injury, gunshot wound, which resulted in the loss of the left eye.  The VA physician further opined that it is at least as likely as not that the gun shot that caused the loss of the left eye also damaged the area of bone above and to the side of the eye where nerves in question are located.  The VA physician explained that the trigeminal nerve is the nerve responsible for sensation on the face.  The first branch of the trigeminal nerve provides sensation for the areas above the eye and to the areas to the side of the eye, including the areas of the temple.  This nerve passes out of the skull through openings that are above and to the side of the eye in the frontal bone.  The first branch of the trigeminal nerve also controls the production of tears.  Other branches of this nerve, which are within the skull, control the muscle to open and close the eyelid, as with blinking.  The facial nerve controls the muscles of the face.  This nerve exits the brain and skull in front of the ear and branches out across the face.  During each of the September 2002 procedures, the operative area involved the area of the roof of the mouth.  The nerves that would have been affected are not the nerves associated with the areas of numbness that the Veteran reports, nor would they involve the other functions which the Veteran described in his claim.  The VA physician stated that the Veteran's complaints of numbness above and to the side of the eye, and other symptoms, are not related to, or due to, the surgical procedures that were performed by the dental and oral surgery staff in September 2002.

A letter from a private physician (T.R.), dated April 2012, reported that the physician performed a procedure on the Veteran in November 2002 to tighten the lower left eyelid so that the Veteran could retain his ocular prosthesis.  T.R. stated that he did not know it at the time of the November 2002 procedure but the Veteran told him that day, in April 2012, that the left lower eyelid was sagging was the result of trauma to his facial nerve on the left side related to a dental implant placed in "2001."  T.R. further noted that he did not know for certain that the Veteran had a seventh nerve palsy as a result of the dental implant procedures, but the private physician was "sure [the Veteran's] other medical records would bare that out if it [was] the case."  The Board finds that the private physician (T.R.) is competent to report what the Veteran told him, and finds the physician credible.  The Veteran, however, is not competent to establish a relationship between his dental implants procedures and his left face nerve damage, and the private physician has not provided a nexus opinion.  See Layno, 6 Vet. App. at 465.  Therefore, the private physician's (T.R.) report of the Veteran's nexus statement is of no probative weight.

The Veteran is competent to report his symptoms, when his symptoms started, and what was told to him by a doctor.  Layno at 465; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is not competent, however, to determine the etiology of his neurological symptoms.  The Veteran is not shown to have the necessary medical training and/or expertise to offer an medial opinion regarding the claim.  The issue in this case is a complex matter which requires specialized training for a determination; therefore, it is not susceptible of resolution by lay opinions on etiology.  Therefore, the Board finds the Veteran's statements regarding the cause of the nerve damage on the left side of his face to be of no probative weight.  See Layno at 465; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The record also does not support that the VA dental surgeons or any VA physicians identified any nerve damage following the Veteran's September 2002 dental implant procedures.  

In sum, the Board finds that the competent, credible, and probative weight of the evidence is against the claim for compensation for nerve damage to the left side of the face under 38 U.S.C.A. § 1151, and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Compensation benefits, under the provisions of 38 U.S.C.A. § 1151 for nerve damage to the left side of face as a result of dental implant procedures in the upper jaw in 2002, are denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


